DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and Declaration by Dr. Mark Albert Scheideler filed on 12-29-21 has been entered.  Claims 11 and 13-15 have been amended.  Claim 12 has been canceled.  Claims 11 and 13-15 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generation of Arg364Trp (R364W) mutant rats and His361Tyr (H361Y) mutant rats having the phenotype as disclosed in the specification, and its use for screening a potential therapeutic compound for treating human having Charcor-Marie-Tooth disease 2A (CMT2A), does not reasonably provide enablement for the generation of numerous different genetically modified non-human knock-in rat, heterozygous or homozygous, comprising the p.Arg364Trp (R364W) or p.His361Tyr (H361Y) Mfn2 mutation .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Office Action mailed on 9-1-21.  Applicant's arguments filed 12-29-21 have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended to recite non-human rat model having a human knocked-in mutation in mitofusin 2.  Applicant cites pages 30, lines 19-29, page 31, lines 3-31 and page 32, lines 1-5 of the specification and argues that the specification describes the features of CMT2A and mutations of mitofusion 2 gene (MFN2).  Applicant discusses the phenotypes of the CMT2A mutant rats described on page 15, lines 17-23 of the specification (Remarks, p. 4-5).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 9-1-21 and the following reasons.
The claims only recite the use of genetically modified non-human knock-in rat or progenies harboring the pArg364Trp or pHis361Tyr mitofusin 2 mutation for screening compound potentially useful for treating human CMT2A.  The claims fail to recite any phenotype of the claimed genetically modified non-human knock-in rat or progenies harboring the pArg364Trp or pHis361Tyr mitofusin 2 mutation.  Absent a phenotype of the claimed genetically modified rat model, one of skilled in the art before the effective filing date of the claimed invention would not know how to use the claimed genetically modified rat model to screen compound that is potentially useful for treating human CMT2A.

The claims also read on chimeric non-human rats comprising the p.Arg364Trp (R364W) or p.His361Tyr (H361Y) Mfn2 mutation and the chimeric non-human rats have unknown and unidentified phenotype.  The specification fails to enable making chimeric non-human rats comprising the p.Arg364Trp (R364W) or p.His361Tyr (H361Y) Mfn2 mutation and the chimeric non-human rats have a desired phenotype.  The specification does not correlate a chimeric animal to any phenotype.  The method of making genetic mosaic animal is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined.  Furthermore, the spatial distribution of cells of each genotype cannot be predetermined.  Therefore, the phenotype of chimeric animals is not only .

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.